Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 8/2/2021 and 11/09/2021 have been considered by the examiner.

Allowable Subject Matter
Claim(s) 1-4 and 13-20 is/are allowed.
Claims 5-12 will be allowed if the claim objections are corrected.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kentley and Johnson, alone or in combination, do not disclose the following claim limitations:
“determine, based at least in part on the first signal, a directionality of the light incoming from the environment; 
receive a second signal based on the indication of the direction of travel of the vehicle; and 
activate the light source based at least in part on the directionality of the light incoming from the environment and the second signal.”, in combination with remaining limitations of claim 1; (claim(s) 2-4 is/are allowed as depending therefrom).
“determine, as a determination, that the active lighting unit is located at a same location of the vehicle as the photosensor; and 
operate the light source based at least in part the photosensor detecting the incoming light and the determination that the active lighting unit is located at the same location of the vehicle as the photosensor”, in combination with remaining limitations of claim 5; (claim(s) 6-12 is/are allowed as depending therefrom).
“determine, based on the electronic signal, a directionality of a light incoming from an environment; and 
operating light sources in response to the control signal and the directionality of the light incoming from the environment”, in combination with remaining limitations of claim 13; (claim(s) 14-20 is/are allowed as depending therefrom).

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 5 is objected to because of the following informalities:  line 12, add –on—before “the photosensor”.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844